 1   Michael Liu Su (Cal. Bar No. 300590)        Peter Lambrianakos (pro hac vice)
     michael.liu.su@finnegan.com                 plambrianakos@brownrudnick.com
 2   FINNEGAN, HENDERSON, FARABOW,               Vincent J. Rubino, III (pro hac vice)
      GARRETT & DUNNER, LLP                      vrubino@brownrudnick.com
 3   3300 Hillview Avenue                        Alfred R. Fabricant (pro hac vice)
     Palo Alto, CA 94304                         afabricant@brownrudnick.com
 4   Telephone:    (650) 849-6600                Brown Rudnick LLP
     Facsimile:    (650) 849-6666                Alessandra C. Messing (pro hac vice)
 5                                               amessing@brownrudnick.com
     Lionel M. Lavenue (pro hac vice)            7 Times Square
 6   lionel.lavenue@finnegan.com                 New York, NY 10036
     Bradford C. Schulz (pro hac vice)           Telephone: (212) 209-4800
 7   bradford.schulz@finnegan.com                Facsimile: (212) 209-4801
     FINNEGAN, HENDERSON, FARABOW,
 8     GARRETT & DUNNER, LLP                     Sarah G. Hartman (Cal. Bar No. 281751)
     Two Freedom Square                          shartman@brownrudnick.com
 9   11955 Freedom Drive                         Arjun Sivakumar (Cal. Bar No. 297787)
     Reston, VA 20190                            asivakumar@brownrudnick.com
10   Telephone:    (571) 203-2700                Brown Rudnick LLP
     Facsimile:    (202) 408-4400                2211 Michelson Drive, Seventh Floor
11                                               Irvine, California 92612
     Samhitha M. Medatia (pro hac vice)          Telephone: (949) 752-7100
12   Samhitha.medatia@finnegan.com               Facsimile: (949) 252-1514
     FINNEGAN, HENDERSON, FARABOW,
13    GARRETT & DUNNER, LLP                      Attorneys for Defendant AGIS SOFTWARE
     271 17th Street, NW                         DEVELOPMENT LLC
14   Suite 1400
15   Atlanta, GA 30363
     Telephone:      (404) 653-6400
16   Facsimile:      (202) 408-4400

17   Attorneys for Plaintiff
     ZTE (USA) Inc.
18
                                 UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
20
                                    )
21                                  )            Case Number: 4:18-cv-06185-HSG
                                    )
22   ZTE (USA) INC.,                )            JOINT STIPULATION AND
                                    )            ORDER TO STAY ALL DEADLINES,
23               Plaintiff(s),      )            AND NOTICE OF SETTLEMENT
                                    )
24         vs.                      )
                                    )
25   AGIS SOFTWARE DEVELOPMENT LLC, )
                                    )
26               Defendant(s).      )
                                    )
27
28


                                       JOINT STIPULTION AND ORDER TO STAY ALL DEADLINES,
                                                                   CASE NO. 18-cv-06185-HSG
 1
            JOINT MOTION AND [PROPOSED] ORDER TO STAY ALL DEADLINES
 2
            Pursuant to Civil Local Rule 7-12, Plaintiff ZTE (USA) Inc. (“ZTE”) and Defendant
 3
     AGIS Software Development LLC (“AGIS Software”) (collectively, the “Parties”), hereby
 4
     stipulate and agree as follows:
 5
            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and
 6
     Defendant, through their respective undersigned counsel, that all matters in controversy between
 7
     the Parties are settled in principle. The Parties respectfully request a stay of all case deadlines
 8
     for thirty (30) days while the Parties finalize a settlement agreement and prepare the papers to
 9
     conclude the case.
10
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11
12
                                                        Respectfully submitted,
             Dated: September 30, 2019
13
                                                        /s/ Bradford C. Schulz
14                                                      Michael Liu Su (Cal. Bar No. 300590)
                                                        michael.liu.su@finnegan.com
15                                                      FINNEGAN, HENDERSON, FARABOW,
16                                                        GARRETT & DUNNER, LLP
                                                        3300 Hillview Avenue
17                                                      Palo Alto, CA 94304
                                                        Telephone:     (650) 849-6600
18                                                      Facsimile:     (650) 849-6666
19
                                                        Lionel M. Lavenue (pro hac vice)
20                                                      lionel.lavenue@finnegan.com
                                                        Bradford C. Schulz (pro hac vice)
21                                                      bradford.schulz@finnegan.com
                                                        FINNEGAN, HENDERSON, FARABOW,
22
                                                          GARRETT & DUNNER, LLP
23                                                      Two Freedom Square
                                                        11955 Freedom Drive
24                                                      Reston, VA 20190
                                                        Telephone:     (571) 203-2700
25                                                      Facsimile:     (202) 408-4400
26
                                                        Samhitha M. Medatia (pro hac vice)
27                                                      Samhitha.medatia@finnegan.com
                                                        FINNEGAN, HENDERSON, FARABOW,
28                                                       GARRETT & DUNNER, LLP

                                                       1
                                           JOINT STIPULATION AND ORDER TO STAY ALL DEADLINES,
                                                                        CASE NO. 18-cv-06185-HSG
 1                                         271 17th Street, NW
                                           Suite 1400
 2                                         Atlanta, GA 30363
                                           Telephone:      (404) 653-6400
 3                                         Facsimile:      (202) 408-4400
 4                                         Attorneys for Plaintiff
                                           ZTE (USA) Inc.
 5
 6
 7                                         Respectfully submitted,
     Dated: September 30, 2019
 8
                                           /s/ Sarah G. Hartman
 9                                         Peter Lambrianakos (pro hac vice)
                                           plambrianakos@brownrudnick.com
10                                         Vincent J. Rubino, III (pro hac vice)
                                           vrubino@brownrudnick.com
11                                         Alfred R. Fabricant (pro hac vice)
12                                         afabricant@brownrudnick.com
                                           Alessandra C. Messing (pro hac vice)
13                                         amessing@brownrudnick.com
                                           Brown Rudnick LLP
14                                         7 Times Square
                                           New York, NY 10036
15
                                           Telephone: (212) 209-4800
16                                         Facsimile: (212) 209-4801

17                                         Sarah G. Hartman (Cal. Bar No. 281751)
                                           shartman@brownrudnick.com
18
                                           Arjun Sivakumar (Cal. Bar No. 297787)
19                                         asivakumar@brownrudnick.com
                                           Brown Rudnick LLP
20                                         2211 Michelson Drive, Seventh Floor
                                           Irvine, California 92612
21                                         Telephone: (949) 752-7100
22                                         Facsimile: (949) 252-1514

23                                         Attorneys for Defendant
                                           AGIS SOFTWARE DEVELOPMENT LLC
24
25
26
27
28

                                           2
                                 JOINT STIPULATION AND ORDER TO STAY ALL DEADLINES,
                                                              CASE NO. 18-cv-06185-HSG
 1
                                             ATTESTATION
 2
            I, Bradford C. Schulz, hereby attest that concurrence in the filing of this document has been
 3
     obtained from each of the other Signatories indicated by a confirmed signature (/s/) within this e-
 4
     filed document.
 5
                                                                  /s/ Bradford C. Schulz
 6
 7
 8
            PURSUANT TO STIPULATION, IT IS SO ORDERED,
 9
10
11
      Dated: 9/30/2019                              _______________________________________
                                                    ___
                                                     ____
                                                        ____
                                                          ________
                                                                ___________________
                                                                                 ______
                                                                                     ____
                                                                                        ________
                                                                                              ______
12                                                  The Ho
                                                         Honorable
                                                         H norable Haywood S. Gilliam      m Jr.
                                                                                               Jr.
                                                    U.S. District Court Judge
13                                                  Northern District of California
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
                                          JOINT STIPULATION AND ORDER TO STAY ALL DEADLINES,
                                                                       CASE NO. 18-cv-06185-HSG
